Per Curiam.
Upon the petition for certiorari order and the papers attached thereto and recited therein, the order of this court made thereon and the return filed by the town board of the town of Oyster Bay pursuant to said order and the various papers and exhibits attached thereto and recited therein, we find as matter of fact that the petition presented to the town board on August 14, 1923, for the establishment of a water district at Oyster Bay in said town was signed and acknowledged by more than a majority of the owners of the taxable real property within the territory in which it was proposed to establish said water district. *189In our opinion, upon the filing of said petition and publication of the notice of hearing thereon, the town board acquired jurisdiction of the proceeding. (People ex rel. McGrath v. Weiss, 216 App. Div. 505.) We have examined the various specifications of illegality and invalidity in the action of the town board set out in the petition and in the brief submitted by the learned counsel for the petitioner, and without reciting them here in detail, we are of opinion that the proceedings of the town board were in accordance with the statute (Town Law, § 281 et seq.), and authorized them to make the determination sought to be reviewed; that in making said determination the said town board violated no rule of law to the prejudice of the rights of the petitioner, and that there is competent proof of all the facts necessary to be proved in order to authorize the making of said determination.
The determination of the respondent town board of the town of Oyster Bay, of August 17, 1923, establishing the Oyster Bay water district, should, therefore, be confirmed, and the certiorari proceedings and the order of certiorari granted herein are dismissed, with fifty dollars costs and disbursements to the respondent town board against the petitioner.
Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.
Determination of respondent town board of the town of Oyster Bay, establishing the Oyster Bay water district, confirmed, and certiorari proceedings dismissed, with fifty dollars costs and disbursements to respondent town board against the petitioner. Settle order on notice.